DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims 2-21 are pending.
Claims 2-21 are rejected below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2 and 15 describe a scan of a crown however, the Examiner cannot find where this is taught and used in the original disclosure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by O’Brien (U.S. PG Pub. 2005/0251281).

As to claim 12, O’Brien teaches a system for producing a dental prosthesis for a patient, comprising: one or more processors comprising instructions that when executed, cause the system to: receiving a first three-dimensional scan, wherein the first three-dimensional scan comprises data of a dental site targeted for restoration, wherein the dental site spans a plurality of adjacent teeth[0027, 0028]; designing a geometry of a dental prosthesis for the dental site based at least in part on the first three-dimensional scan[0027, 0028] (fig. 3), wherein the dental prosthesis is configured to be fit along the plurality of adjacent teeth[0027, 0028] (fig. 3); and generating a mold for forming the dental prosthesis based on the determined design [0029].  

As to claim 14, O’Brien teaches wherein the geometry of the dental prosthesis is designed to fit on at least two dental copings[0031].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Brien (U.S. PG Pub. 2005/0251281) in view of Marshall (U.S. PG Pub.2006/0115795).

O’Brien teaches most of the claimed invention, but fails to explicitly teach all of claims 13, and 19-21.  However, these are obvious variations as taught by Marshall as follows:


As to claim 13, Marshall teaches wherein designing the geometry of the dental prosthesis is based at least in part on a library of 3D spatial profiles[0064].  

As to claim 19, Marshall teaches wherein designing the geometry of the dental prosthesis comprises modifying a digital 3D spatial profile of the dental prosthesis manually[0141].  

As to claim 20, Marshall teaches wherein designing the geometry of the dental prosthesis comprises modifying a digital 3D spatial profile of the dental prosthesis interactively[0141].  

As to claim 21, Marshall teaches wherein designing the geometry of the dental prosthesis comprises defining maximum dimensions for the dental prosthesis and limiting a volume of the designed dental prosthesis to fit within the defined maximum dimensions[0065, 0070, 0097].


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was created to include the teachings of Marshall into the system and methods of O’Brien.  The motivation to combine is that Marshall teaches using libraries of teeth a crown can be specifically tailored to a patient [0002, 0064].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119